Order entered September 27, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-01048-CV

                         IN THE INTEREST OF G.S., A CHILD

                     On Appeal from the 439th Judicial District Court
                                Rockwall County, Texas
                           Trial Court Cause No. 1-18-0347

                                         ORDER
       Before the Court is appellant’s September 24, 2019 motion for an extension of time to

file her brief on the merits. We GRANT the motion and extend the time to October 15, 2019.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE